SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

121
KA 13-00531
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JOSH HICKS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID R. PANEPINTO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered January 9, 2013. The judgment convicted defendant, upon
his plea of guilty, of attempted criminal mischief in the second
degree and criminal possession of stolen property in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal mischief in the second
degree (Penal Law §§ 110.00, 145.10) and criminal possession of stolen
property in the fourth degree (§ 165.45 [5]). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court